Case: 1:21-cv-01279 Document #: 69-2 Filed: 06/21/21 Page 1 of 14 PageID #:1668

                                                                                  1

   1                     IN THE UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF ILLINOIS
   2                              EASTERN DIVISION
   3
        KTM AG,                                 )
   4                                            )
                             Plaintiff,         )
   5                                            )
        -vs-                                    )   Case No. 21 C 1280
   6                                            )
        THE INDIVIDUALS,                        )
   7    CORPORATIONS, LIMITED                   )
        LIABILITY COMPANIES,                    )
   8    PARTNERSHIPS, AND                       )
        UNINCORPORATED ASSOCIATIONS             )
   9    IDENTIFIED ON SCHEDULE A                )
        HERETO, et al.,                         )   Chicago, Illinois
  10                                            )   May 26, 2021
                             Defendants.        )   9:15 a.m.
  11
  12                     TRANSCRIPT OF TELEPHONIC PROCEEDINGS
                         BEFORE THE HONORABLE GARY FEINERMAN
  13
  14    APPEARANCES:
  15    For the Plaintiff:           HUGHES SOCOL PIERS RESNICK & DYM, LTD.
                                     BY: MR. WILLIAM B. KALBAC
  16                                 70 West Madison Street, Suite 4000
                                     Chicago, Illinois 60602
  17                                 (312) 580-0100
  18    For various                  THE RUSSELL FIRM, LLC
        Defendants:                  BY: MS. ERIN K. RUSSELL
  19                                 833 West Chicago Avenue
                                     Suite 805
  20                                 Chicago, Illinois 60642
                                     (312) 944-2424
  21
        Court Reporter:
  22
                           CHARLES R. ZANDI, CSR, RPR, FCRR
  23                           Official Court Reporter
                             United States District Court
  24                    219 South Dearborn Street, Room 2144-G
                               Chicago, Illinois 60604
  25                          Telephone: (312) 435-5387
                       email: Charles_zandi@ilnd.uscourts.gov
Case: 1:21-cv-01279 Document #: 69-2 Filed: 06/21/21 Page 2 of 14 PageID #:1669

                                                                                  2

   1    APPEARANCES: (Continued)
   2    For various                  AU, LLC
        Defendants:                  BY: MR. ADAM E. URBANCZYK
   3                                 564 West Randolph Street
                                     2nd Floor
   4                                 Chicago, Illinois 60661
                                     (312) 715-7312
   5
   6
   7
   8
   9
  10
  11
  12
  13
  14
  15
  16
  17
  18
  19
  20
  21
  22
  23
  24
  25
Case: 1:21-cv-01279 Document #: 69-2 Filed: 06/21/21 Page 3 of 14 PageID #:1670

                                                                                  3

   1      (Proceedings heard in open court:)
   2               THE CLERK: 21 C 1280, KTM versus the Individuals.
   3               THE COURT: Good morning. Who do we have for the
   4    plaintiff?
   5               MR. KALBAC: Good morning, your Honor. This is Bill
   6    Kalbac, K-A-L-B-A-C, for the plaintiff, KTM.
   7               THE COURT: And then we have -- do we have attorney
   8    Russell on the line?
   9               MS. RUSSELL: Yes. Good morning, your Honor. I
  10    represent 14 of the defendants in this matter. I can recite
  11    the store names if you like.
  12               THE COURT: That's all right. We have it on the
  13    docket.
  14               MS. RUSSELL: Okay.
  15               THE COURT: And then do we have attorney Urbanczyk on
  16    the line?
  17               MR. URBANCZYK: Yes. Good morning, your Honor. Adam
  18    Urbanczyk for defendant Race_ing.
  19               THE COURT: And do we have anybody, either a party or
  20    attorney, on behalf of any of our defendants on the line? All
  21    right. We have no one else.
  22               So, we have -- well, first and foremost, just in
  23    terms of cleaning up the docket, I'll deny as moot docket 43,
  24    which is a motion to dismiss from Miss Russell's clients,
  25    because there's an amended motion that's docket 44.
Case: 1:21-cv-01279 Document #: 69-2 Filed: 06/21/21 Page 4 of 14 PageID #:1671

                                                                                  4

   1               MS. RUSSELL: Correct.
   2               THE COURT: And the motion -- and then we have a
   3    motion that was filed this morning by attorney Russell to
   4    vacate the preliminary injunction on behalf of her clients;
   5    and I haven't had a chance to look at it since it was filed
   6    this morning, but we have a motion from Mr. Urbanczyk to
   7    dissolve the preliminary injunction.
   8               So, the motion to dismiss and the motion for
   9    preliminary injunction, I imagine both of them, all have a
  10    common theme, which is: There's been no infringement because
  11    the Amazon stores in question aren't saying that these
  12    products that -- are originated from KTM. All they're saying
  13    is that these products can be used on a KTM conveyance, like a
  14    Yamaha conveyance or a Harley-Davidson conveyance.
  15               So, I'm wondering what the plaintiff has to say about
  16    this.
  17               MR. KALBAC: So, your Honor, I've had the chance to
  18    look at the evidence of infringement for quite a few of
  19    the stores, and they're not -- the majority of them are
  20    actually saying that these are products for KTM. For
  21    example --
  22               THE COURT: Could you point one out to me?
  23               MR. KALBAC: Yes. If you were to look at defendant
  24    No. 61. The name of the store is Orange --
  25               THE COURT: If you could refer to a docket entry and
Case: 1:21-cv-01279 Document #: 69-2 Filed: 06/21/21 Page 5 of 14 PageID #:1672

                                                                                  5

   1    a page.
   2               MR. KALBAC: Oh. It would -- the page -- it would be
   3    part of our exhibits. Let me find that. It's on page 460.
   4               THE COURT: Okay. Which one, 10 or 11?
   5               MR. KALBAC: It would be -- sorry. Let me find that
   6    real quick. I'm sorry.
   7               I believe it's on 11.
   8               THE COURT: So, it's 11, and --
   9               MR. KALBAC: Yes. We --
  10               THE COURT: And page 460, 4-6-0?
  11               MR. KALBAC: Yes, 4-6-0.
  12               THE COURT: Okay.
  13               MR. KALBAC: And the name of the store is OrangeABC.
  14               THE COURT: And is this one of the moving defendants?
  15               MR. KALBAC: Yes. It's one of Miss Russell's
  16    defendants.
  17               THE COURT: Okay. 4-6-0. All right.
  18               Yeah, on my 4-6-0, it just says it's compatible with
  19    KTM motorcycles. It doesn't say that it's affiliated with
  20    KTM motorcycles.
  21               MR. KALBAC: Your Honor, I'm sorry. I think it's on
  22    that first exhibit, on Exhibit 10. I apologize for that.
  23               THE COURT: Well, since you directed me to docket
  24    entry 11 and page 460, are you saying that this is an
  25    infringement, if it says, "compatible with KTM motorcycles"?
Case: 1:21-cv-01279 Document #: 69-2 Filed: 06/21/21 Page 6 of 14 PageID #:1673

                                                                                  6

   1               MR. KALBAC: In that case, if it says, "compatible
   2    with," I would say that that would not be an infringement.
   3    However, quite a few of these do say --
   4               THE COURT: So, why are you alleging infringement
   5    based on this "compatible with KTM motorcycles"?
   6               MR. KALBAC: Well, they're using the KTM name, and
   7    they don't have permission to use our trademarked name in the
   8    marketing and sales of their products.
   9               THE COURT: So, is it an infringement or not?
  10               MR. KALBAC: In that particular case, I would say no.
  11    However, there are quite a few other --
  12               THE COURT: Then why -- this is the question. Why do
  13    I have page 460 of docket 11 in the evidence of infringement
  14    if you're saying that it's not infringement?
  15               MR. KALBAC: I would have to check on that. I
  16    apologize, your Honor. I do think that there could be a -- an
  17    argument made for non-infringement if it does say, "compatible
  18    with," but quite a few of these actually say they are -- for
  19    example, page 460 -- I think it's on the first exhibit, which
  20    is 10, it says, "New HP carburetor for KTM motorcycle." In
  21    that case, it would be alleging that this is a product -- an
  22    original manufactured product for KTM; and that would be a
  23    case for clear infringement.
  24               THE COURT: No, it doesn't say KTM as -- it doesn't
  25    say the product is being manufactured by KTM. It's saying
Case: 1:21-cv-01279 Document #: 69-2 Filed: 06/21/21 Page 7 of 14 PageID #:1674

                                                                                  7

   1    it's a carburetor for a KTM motorcycle. Just like you said
   2    the one on 460 is not infringement.
   3               MR. KALBAC: Well, I think, your Honor, a person
   4    doing a search for KTM products could easily read this to be
   5    it is a product for KTM. If it says it's a new carburetor --
   6               THE COURT: Yes, the person would read it as it's a
   7    product for KTM. You're exactly right. The argument you're
   8    not making is a person could reasonably read this thinking
   9    that the product came from KTM.
  10               MR. KALBAC: I would -- when I read this, I believe
  11    it would be from KTM because I would be looking for products
  12    from KTM. It says it's a new product. It doesn't say this is
  13    a remanufactured. This doesn't say, you know, anything about
  14    the description that this product was not made by KTM.
  15               THE COURT: How -- let's go to the first page of
  16    docket entry 10.
  17               MR. KALBAC: Okay. And this is for No. 1, MIDUDU?
  18               THE COURT: I don't know. I'm just on page 1 of
  19    docket entry 10. And it says, "Oil filler cap plug for KTM
  20    540, 550, 620, 640," and then it says, "Adventure, Duke,
  21    Enduro, SM, 690."
  22               Are Adventure, Duke, and Enduro different motorcycle
  23    manufacturers?
  24               MR. KALBAC: Duke is part of KTM, and on our
  25    trademark registrations, we have trademark registrations for
Case: 1:21-cv-01279 Document #: 69-2 Filed: 06/21/21 Page 8 of 14 PageID #:1675

                                                                                  8

   1    both KTM and Duke. I don't know any -- I don't have any
   2    information regarding Enduro.
   3               THE COURT: Okay. So, what does this say to you?
   4               MR. KALBAC: It says, "Oil filler cap plug for KTM,"
   5    and then it lists a number of models of KTM motorcycles.
   6               THE COURT: Right. Doesn't the brand say, "Monster
   7    Jesus"? Well, actually, the brand says, "Thanhcong," right?
   8    It's on page 1.
   9               MR. KALBAC: Yes.
  10               THE COURT: So, doesn't this convey to the reasonable
  11    person that it's a Thanhcong brand oil filler cap plug that
  12    can be used in any of these branded motorcycles?
  13               MR. KALBAC: I would still say, your Honor, that it
  14    would lead a reasonable person to believe that this was made
  15    by KTM based on the bold description at the very top.
  16               And if someone were to search for a KTM oil filler
  17    cap plug, this would probably be towards the top of the search
  18    results. They would not be searching for the brand Thanhcong.
  19    They would be searching for KTM and using our client's
  20    trademark name in that search.
  21               THE COURT: Right. But what's the difference between
  22    that and between something that says, "compatible with KTM
  23    motorcycles," that you said was not infringement?
  24               MR. KALBAC: Well, "compatible with" would lead the
  25    reasonable person to believe that this was manufactured by
Case: 1:21-cv-01279 Document #: 69-2 Filed: 06/21/21 Page 9 of 14 PageID #:1676

                                                                                  9

   1    someone else other than KTM, as opposed to being manufactured
   2    by KTM.
   3               THE COURT: But it doesn't say, "by." It says --
   4    the other ones don't say, "by." The other ones say, "for."
   5               MR. KALBAC: I would still say, your Honor, that I
   6    believe this would lead a reasonable person --
   7               THE COURT: And it actually says the brand name,
   8    which is Thanhcong, or whatever the --
   9               MR. KALBAC: Well, when people are doing a search,
  10    they're going to search for KTM, and this is going to show up.
  11    The brand -- you know, it doesn't -- it's kind of in smaller
  12    print below --
  13               THE COURT: That's not infringement. That's not
  14    infringement because the same thing could be said of docket 11
  15    at page 460. If you search for KTM, you're going to come up
  16    with this -- you're going to get this result. So, that can't
  17    be enough.
  18               MR. KALBAC: Our client is trying to protect, you
  19    know, the brand -- the licensees who they have who are paying
  20    money to license out the KTM trademark.
  21               THE COURT: So, let's say there's a part that says,
  22    "For KTM models whatever, for Ducate models whatever, for
  23    Harley models whatever, for Yamaha models whatever." Do each
  24    of those four motorcycle manufacturers have trademark claims
  25    against the manufacturer of that component?
Case: 1:21-cv-01279 Document #: 69-2 Filed: 06/21/21 Page 10 of 14 PageID #:1677

                                                                                   10

    1               MR. KALBAC: I would say yes.
    2               THE COURT: And so what you're saying is that,
    3   then -- that a reasonable person would look at that ad and
    4   think that the component was made by all four of those
    5   independent motorcycle manufacturers?
    6               MR. KALBAC: Yes. When you do a search for, say,
    7   Yamaha or KTM, you would be looking for parts. And I would
    8   say a reasonable person would think that those parts were
    9   made by those manufacturers.
  10                THE COURT: The same part was made by all four
  11    manufacturers?
  12                MR. KALBAC: Yes.
  13                THE COURT: How could that be?
  14                MR. KALBAC: I -- I would say that the brand --
  15    whoever is selling this is acting as though they are the
  16    manufacturer for Yamaha or KTM or the other manufacturers.
  17    I think --
  18                THE COURT: Okay. I've lost confidence in this
  19    case. I've looked at the evidence that you've pointed me
  20    to -- well, you've acknowledged that some of the evidence,
  21    even in your view, is not -- does not indicate infringement.
  22    And the evidence that you're pointing me to that you think
  23    does indicate infringement to me does not indicate
  24    infringement. If you're saying that there's something -- that
  25    there's a part for a branded product, and especially if there
Case: 1:21-cv-01279 Document #: 69-2 Filed: 06/21/21 Page 11 of 14 PageID #:1678

                                                                                   11

    1   are more than one brand, branded products mentioned, and
    2   they -- I'm talking about the motorcycle -- and that the
    3   component part actually indicates what the brand is, here,
    4   it's Thanhcong, I don't think a reasonable person would look
    5   at this and think that the purveyor was selling KTM-originated
    6   parts.
    7               So, I'm going to grant the motion to vacate the
    8   preliminary injunction, not just as to the defendants who
    9   moved, but to all defendants.
  10                You know, you guys are repeat players, you and your
  11    colleagues in this part of the bar. And you operate a volume
  12    business. And there's nothing wrong with that, but there's
  13    an element of trust that the Court has with parties and with
  14    law firms that file the same case over and over again. And
  15    again, I'm not being pejorative. That's perfectly fine.
  16                But having taken a closer look at this -- and I have
  17    to confess, when I granted the preliminary injunction -- the
  18    TRO and preliminary injunction motion, I did not look at all
  19    1150 pages of evidence that you submitted. Maybe I'm going to
  20    have to start doing that because having had these defendants
  21    appear and pointing out what they pointed out to me, the
  22    evidence does not bear out what the plaintiff alleged in the
  23    complaint and what the plaintiff argued in the preliminary --
  24    in the TRO motion and in the preliminary injunction motion.
  25                And so I -- having looked at what the defendants
Case: 1:21-cv-01279 Document #: 69-2 Filed: 06/21/21 Page 12 of 14 PageID #:1679

                                                                                   12

    1   pointed me to, I think the likelihood of success on the
    2   merits for the plaintiff has gone down a lot; and that
    3   changes the calculus, the preliminary injunction calculus.
    4   So, I'm going to vacate the preliminary injunction, not just
    5   as to these defendants but to all defendants, just because I
    6   don't have the requisite level of confidence in this
    7   particular case anymore.
    8               So, I'm going to grant docket 47 and docket 52, which
    9   are the motions to vacate the preliminary injunction, dissolve
  10    the preliminary injunction. And 43, of course, is denied as
  11    moot.
  12                Let's set a briefing schedule on 44. KTM, how long
  13    would you like to respond?
  14                MR. KALBAC: Could we have two weeks, your Honor?
  15                THE COURT: Sure.
  16                MS. RUSSELL: Your Honor, we can adjust -- this is
  17    Erin Russell, for the record, your Honor. I just want to
  18    point out, I think there might already be a briefing schedule
  19    for that motion. I'm happy if you want to adjust it.
  20                THE COURT: Actually, there is. There is a briefing
  21    schedule, and we have our motion hearing set for June 30th.
  22    Thank you for putting that out. That's my order on docket 45.
  23    So, we have our briefing schedule set on that. So, we'll see
  24    you on June 30th.
  25                If the plaintiff -- you know, a preliminary
Case: 1:21-cv-01279 Document #: 69-2 Filed: 06/21/21 Page 13 of 14 PageID #:1680

                                                                                   13

    1   injunction is interlocutory. An order dissolving a
    2   preliminary injunction is interlocutory. So, there's nothing
    3   that is stopping the plaintiff from coming in and seeking a
    4   new preliminary injunction motion based on a better factual
    5   record, a record showing that there actually is a sufficient
    6   likelihood of success that there is infringement, meaning
    7   that the defendants are conveying that they are selling
    8   KTM-originated parts and not just parts that are compatible
    9   with a KTM motorcycle; or if the plaintiff would like to make
  10    a legal argument, which is even if it says "compatible with"
  11    or "for," that's still covered by the federal laws or the
  12    state laws that the plaintiff is invoking. That argument was
  13    not made in the preliminary injunction motion that I had
  14    granted, perhaps erroneously.
  15                So, the field is wide open for the plaintiff. You
  16    can come back in and seek relief. I think you know what I'm
  17    looking for in terms of the facts and what I'm looking for in
  18    terms of the law. In case you think that my understanding of
  19    the law that I just expressed over the past few moments is
  20    incorrect, I'm more than happy to hear you out.
  21                Anything further from attorney Russell?
  22                MS. RUSSELL: No, your Honor.
  23                THE COURT: Anything further from attorney Urbanczyk?
  24                MR. URBANCZYK: Nothing further.
  25                THE COURT: Anything further from the plaintiff?
Case: 1:21-cv-01279 Document #: 69-2 Filed: 06/21/21 Page 14 of 14 PageID #:1681

                                                                                   14

    1               MR. KALBAC: No, your Honor. I appreciate your time
    2   this morning.
    3               THE COURT: Thank you.
    4               MS. RUSSELL: Thank you, your Honor.
    5      (Which were all the proceedings heard.)
    6                                    CERTIFICATE
    7      I certify that the foregoing is a correct transcript from
    8   the record of proceedings in the above-entitled matter.
    9
  10    /s/Charles R. Zandi                      June 2, 2021
  11    Charles R. Zandi                         Date
        Official Court Reporter
  12
  13
  14
  15
  16
  17
  18
  19
  20
  21
  22
  23
  24
  25
